Citation Nr: 0501143	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-06 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to June 11, 2002, and in excess of 20 percent after 
June 11, 2002, for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial rating in excess of zero 
percent prior to April 13, 2004, and 10 percent after April 
13, 2004, for patellofemoral syndrome of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran is currently residing 
in Georgia, and consequently, the Atlanta, Georgia, RO is 
managing his claim.  

In the March 1997 rating decision, the RO, in pertinent part, 
established entitlement to service connection for:  
patellofemoral syndrome of the right knee evaluated at 10 
percent disabling and patellofemoral syndrome of the left 
knee, status post vein stripping and lumbosacral strain all 
evaluated at zero percent.  

In a March 1999 rating decision, the RO reclassified the 
venous condition as varicosities, femoral, saphenous right 
lower extremity, post ligation, recurrent symptomatic and 
assigned a 10 percent rating, effective October 16, 1996.  

This case was previously before the Board.  In November 1999, 
the Board remanded the veteran's case to the RO for 
additional development. 

In April 2003, the RO increased the disability rating for 
patellofemoral syndrome of the right knee was increased from 
10 to 20 percent effective June 11, 2002.  Also, in a June 
2004 rating decision, the RO increased the disability rating 
for left patellofemoral syndrome from a zero percent to a 10 
percent rating effective April 13, 2004.  By the same rating 
decision, the RO increased the disability rating for 
lumbosacral strain from a zero percent to a 10 percent 
rating, effective April 13, 2004.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
disorders on appeal.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation." In the absence of such direction, the Board has 
framed the issues on appeal as they appear on the title page.  
The veteran is not prejudiced by such action. The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.

The veteran provided testimony at a Travel Board hearing in 
September 1999.  A Veterans Law Judge (VLJ) that is no longer 
employed at the Board conducted this hearing.  In a November 
2004 letter, the Board advised the veteran that it would 
afford him the opportunity to provide testimony before a 
current member of the Board.  He was also advised that he was 
to respond within 30 days if he wanted another hearing and 
that if no response were received within the prescribed time 
period, the Board would assume that he did not want another 
hearing.  The veteran did not respond to the November 2004 
letter.  

The issues of higher initial ratings for service-connected 
lumbar spine disability and service-connected varicose veins 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Disability in the right knee prior to June11, 2002 was 
manifested by motion from 0 degrees of extension and 120 
degrees of flexion, with pain on motion; there was no 
objective evidence of instability, locking, ankylosis, 
swelling, weakness, inflammation, fatigability or lack of 
endurance.  

3.  Disability in the right knee is currently manifested by 
motion from 0 degrees of extension and 120 degrees of 
flexion, with pain on motion, slight to moderate lateral 
instability, weakness and lack of endurance; there is no 
evidence of locking, ankylosis, swelling, inflammation, or 
fatigability.  

4.  Prior to April 13, 2004, the left knee demonstrated a 
full range of motion with crepitus; there was no indication 
of pain on motion, instability, locking, ankylosis, swelling, 
weakness, inflammation, fatigability or lack of endurance.

5.  Disability in the left knee is currently manifested by a 
range of motion from 0 to 140 degrees with pain and slight 
instability; pain and instability are not shown to be of 
sufficient severity to limit the veteran's flexion to 30 
degrees and extension to 15 degrees; or to be equivalent to 
moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent prior to June 11, 2002 for patellofemoral syndrome of 
the right knee have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5256, 5257, 5258, 5260, 
5261, 5262 (2004).  

2.  The criteria for a current evaluation in excess of 20 
percent for patellofemoral syndrome of the right knee have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5256, 5257, 5258, 5260, 5261, 5262 (2004).  

3.  The criteria for an initial compensable rating prior to 
April 13, 2004, for patellofemoral syndrome of the left knee 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5256, 5257, 5258, 5260, 5261, 5262 
(2004).  

4.  The criteria for a current evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5256, 5257, 5258, 5260, 5261, 5262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for patellofemoral 
syndrome of the right and left knees in a March 1997 rating 
decision.  In an April 2003 rating decision, the disability 
rating for patellofemoral syndrome of the right knee was 
increased from 10 to 20 percent, effective June 11, 2002.  In 
a June 2004 rating decision, the RO increased the disability 
rating for left patellofemoral syndrome from a zero percent 
to a 10 percent, effective April 13, 1994.  The veteran's 
claims for higher ratings pertain to multiple periods of 
entitlement.  That is entitlement to an initial rating for 
the right knee higher than 10 percent prior to June 11, 2002, 
and a current rating higher than 20 percent, an initial 
rating for the left knee higher than zero percent prior to 
April 13 2004, and a current rating higher than 10 percent.  

Factual Background

The veteran underwent a VA joints examination in September 
1998.  At that time, the veteran reported having pain, 
instability and giving way in both knees.  Symptoms were 
worse in the right knee.  Specifically, the veteran had pain 
with daily aching, aggravated by walking and prolonged 
standing.  He had stiffness, swelling and giving way in both 
knees.  The veteran denied having weakness, increased heat, 
redness, locking, fatigability or lack of endurance.  

When examined in September 1998, the veteran demonstrated 
symmetrical knees without swelling.  The right knee 
demonstrated minimal tenderness in the parapatellar region 
and pain with pressure against the knee joint.  The range of 
motion was from 0 to 140 degrees.  The right knee was stable.  
The veteran experienced pain with full knee bend.  The 
examiner stated that the quadriceps were powerful.  The left 
knee examination was not remarkable for swelling, increased 
temperature or pain with pressure, instability or tenderness.  
The range of motion was from 0 to 140.  The veteran exhibited 
minimal crepitation.  

In September 1999, the veteran provided testimony at a Travel 
Board hearing.  At that time, he stated that his knee 
symptoms caused him to lose time from work.  He reported 
having pain, laxity, swelling, limitation of motion and 
giving way in the right knee.  He stated that he has no 
swelling in the left knee; but otherwise, symptoms are 
similar to those in the right knee.  The veteran testified 
that he has fallen on occasion.  For treatment, the veteran 
reported that he took over-the-counter pain medication and 
that he used a knee brace on both knees.  

Reports of VA outpatient treatment show that in May 2001, the 
veteran's complaints of pain in the right knee were thought 
to be associated with a meniscal tear; its presence was ruled 
out by radiographic studies conducted in July 2001.    X-ray 
examinations conducted previously in May 2001 were within 
normal limits.  Magnetic resonance imaging, dated in July 
2001 showed that there was no evidence of a meniscal injury.  
There was a questionable high signal within the anterior 
cruciate ligament.  A chronic process such as chronic 
ligament tear could not be excluded, however.  The examiner 
also observed a small synovical cyst immediately adjacent to 
the posterior cruciate ligament.  

The veteran underwent VA examination on June 11, 2002.  At 
that time, the veteran reported that he had pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, locking, fatigue and lack of endurance in the 
knees.  He stated that his symptoms occur constantly and that 
flare-ups occur all the time.  He stated that during flare-
ups, he is not able to work.  The veteran reported that he 
has worn knee braces and that he was taking Percocet for pain 
relief.  

At the physical examination in June 2002, the veteran was 
wearing a knee brace on each knee.  Flexion on the right knee 
was to 120 degrees, and extension was to 0 degrees.  Drawer 
signs and McMurray tests could not be performed on the right 
due to pain in the right knee.  The right knee demonstrated 
moderate instability and weakness due to pain.  There was no 
evidence of heat, redness, swelling, effusion, drainage or 
abnormal movement.  Flexion in the left knee was 140 degrees, 
and extension was to 0 degrees.  

The veteran underwent another VA examination in April 2004.  
At that time, the veteran stated that his right knee was more 
severe than the left.  He reported having occasional 
swelling, pain and almost daily flare-ups over the last 6 to 
8 months.  He stated that he was able to walk around, but had 
difficulty with squatting and prolonged standing.  The 
veteran also reported that his knees gave way and that he 
needed knee braces on both extremities.  The treatment 
included use of nonsteroidal anti-inflammatory medication and 
pain medication.  The veteran claimed that he used a knee 
brace on the right knee almost all the time.  The veteran 
mentioned that he had difficulty with his current employment, 
as it requires prolonged standing.  He lost time from work on 
4 different occasions over the past year due to knee 
complaints.  

The musculoskeletal examination showed range of motion in the 
right knee was 0 to 120 degrees.  The examiner noted that 
normal range of motion was 0 to 140 degrees.  Motion was 
limited by pain, weakness and lack of endurance.  There was 
no loss of coordination.  There was slight lateral 
instability and slight subluxation of the right knee.  There 
was no evidence of effusion, but the veteran had slight bony 
swelling of the right knee.  

In the left knee, the veteran demonstrated a range of motion 
from 0 to 140.  The veteran demonstrated pain on motion, but 
not effusion, fatigue, weakness, lack or endurance or 
incoordination.  There was slight lateral instability of the 
left knee; however, the veteran's left knee did not 
demonstrate subluxation.  

X-ray examination of the knees was unremarkable for joint 
abnormalities.  The definitive diagnosis was right and left 
patellofemoral syndrome.  The examiner noted that the 
abnormalities of the knees, most especially the right knee, 
more likely than not to limit the veteran's abilities to 
stand for long periods and to walk briskly or run.  Severe 
pain with could be anticipated with prolonged standing.  The 
examiner stated that the impairment of the right knee would 
more likely that not reduce or impair the veteran's ability 
to function adequately in his walking due to some instability 
and slight subluxation that likely occurs with knee movement.  

Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees. A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.  Separate ratings under diagnostic code 5260 (leg 
limitation of flexion) and diagnostic code 5261 (leg, 
limitation of extension), both currently codified in 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

With respect to recurrent subluxation and lateral 
instability, in every instance, as in this case, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, as in this case, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.  A 10 percent 
rating is assigned for knee impairment manifested by 
recurrent subluxation and lateral instability that is slight 
in degree.  A 20 percent evaluation is assigned where this 
type of knee impairment is moderate in degree.  The next 
higher evaluation of 30 percent requires severe instability 
or recurrent subluxation.  38 C.F.R. § 4.71a, Code 5257.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.



Analysis

a.  Right knee disability prior to June 11, 2002.

Prior to June 11, 2002, the veteran describes subjective 
complaints of pain, swelling, stiffness and giving way of the 
knee.  Objective evaluations showed that the right knee had 
motion limited to zero degrees of extension and 120 degrees 
of flexion.  Consequently, the veteran did not demonstrate 
sufficient limitation of motion to warrant an evaluation in 
excess of 10 percent prior to June 11, 2002.  He did not have 
flexion limited to 30 degrees or extension limited to 15 
degrees as is required for a 20 percent rating under 
Diagnostic Codes 5260 and 5261.  Looking at just these 
diagnostic codes, the range of motion shown in the veteran's 
right knee does not demonstrate a compensable rating.  

Further, the veteran cannot benefit from the provisions of 
VAOPGCPREC 9-2004 (September 17, 2004) that provide for 
separate ratings for knee flexion and extension, as the 
veteran, prior to June 11, 2002 had essentially 
noncompensable limitation of extension and flexion; that in 
combination would not result in a rating in excess of 10 
percent.  

Prior to June 11, 2002, there was no objective evidence of 
lateral instability or recurrent subluxation.  Consequently, 
a higher rating under 38 C.F.R. § 4.71a, Code 5257 for 
limitation of motion is not warranted.  

The Board has considered other related diagnostic codes, but 
finds that the veteran did not meet the criteria for higher 
evaluations.  For instance, the veteran has not demonstrated 
ankylosis of the right knee.  See 38 C.F.R. § 4.71a, Code 
5256.  There is no semilunar cartilage dislocation, as well.  
See 38 C.F.R. § 4.71a, Code 5258.  The Board observes that 
although the presence of meniscal tear was considered in May 
2002; a July 2002MRI, ruled out this diagnosis.  Finally, the 
record has revealed no impairment of the tibia or fibula.  
See 38 C.F.R. § 4.71a, Code 5262.  

Moreover, examinations prior to June 11, 2002 showed the 
veteran's right knee had pain on motion; however, failed to 
reveal swelling, weakness, inflammation, redness, locking 
fatigability or lack of endurance in the right knee.  The 
veteran was able to accomplish a full knee bend, albeit with 
pain, and the examiner described quadriceps muscles as 
powerful.  Consequently, the veteran did not demonstrate the 
functional loss due to pain or other factors that would 
warrant and evaluation in excess of 10 percent.  

b.  Current rating of 20 percent

The veteran has continued to demonstrated a range of motion 
from 0 degrees of extension to 120 degrees of flexion as 
shown on reports of VA examination and treatment dated in 
June 2002 and April 2004.  Flexion limited to 15 degrees is 
not demonstrated nor is extension limited to 20 degrees.  
Consequently, limitation of motion sufficient to warrant an 
evaluation in excess of 20 percent is not demonstrated.  In 
The provisions of VAOPGCPREC 9-2004 (September 17, 2004) that 
provide for separate ratings for knee flexion and extension, 
do not apply as the veteran has noncompensable limitation of 
extension and flexion that in combination would not result in 
a rating in excess of 20 percent.  

Objective evidence of moderate instability of the right knee 
is recorded in the June 2002 VA examination.  The more recent 
April 2004 evidence shows mild instability and mild 
subluxation that is equivalent to no more than a 10 percent 
rating under the provisions of 38 C.F.R. § 4.71a, Code 5257.  
Severe instability is not demonstrated and the next higher 
evaluation under this provision does not apply.  

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca, 
and the provisions of 38 C.F.R. § 4.40 et seq., there is no 
basis upon which to assign a higher rating on appeal.  

The veteran has demonstrated pain, weakness and lack of 
endurance in the right knee on objective evaluation.  The 
examination also confirmed the presence of bony swelling of 
the right.  The veteran was observed to wear a knee brace and 
indicated that he used it almost all the time.  He is able to 
walk, but has difficulty with prolonged standing and 
squatting.  He has reported daily flare-ups over a 6 to 8 
month period.  He also reported that he lost time from time 
from work on 4 separate occasions over a 12-month period.  
The VA examiner in the April 2004 examination concluded that 
the veteran's abnormalities in the right knee limit the 
veteran's ability to stand for long periods, to walk briskly 
and to run.  

Board observes that the veteran's functional loss due to pain 
or other factors is not shown to result in disablement 
equivalent to a higher evaluation than he currently receives.  
The veteran has pain, weakness and lack of endurance in the 
right knee.  There is, however, no indication of 
inflammation, swelling, effusion, drainage or abnormal 
movement.  

While functional loss due to pain, weakness and lack of 
endurance were observed on objective evaluation, the clinical 
evidence does not show that the veteran had functional loss 
equivalent to a higher evaluation.  Pain, weakness, lack of 
endurance and instability are not shown to be of sufficient 
severity to limit the veteran's flexion to 15 degrees and 
extension to 20 degrees; or to be equivalent to severe 
recurrent subluxation or lateral instability.  The veteran's 
disability of the right knee currently meets the criteria for 
a 10 percent rating under diagnostic code 5257.  As a 20 
percent award is currently in effect, the veteran is 
adequately compensated and no additional compensation based 
upon Deluca is appropriate.  

In view of the foregoing, the criteria for an evaluation in 
excess of 20 percent for patellofemoral syndrome in the right 
knee have not been satisfied.   

c.  Left knee disability prior to April 13, 2004

Prior to April 2004, the veteran demonstrated a range of 
motion characterized by 0 degrees of extension and 140 
degrees of extension.  This represents normal motion in the 
knee, as indicated by 38 C.F.R. § 4.71, Plate II (2004).  The 
veteran did not demonstrate flexion limited to 45 degrees and 
extension limited to 10 degrees to warrant a 10 percent 
evaluation.  Consequently, the veteran did not demonstrate 
sufficient limitation of motion to warrant a compensable 
evaluation prior to April 13, 2004.  

In addition, he cannot benefit from the provisions of 
VAOPGCPREC 9-2004 (September 17, 2004) that provide for 
separate ratings for knee flexion and extension, as the 
veteran, prior to April 13, 2004, had essentially 
noncompensable limitation of extension and flexion that in 
combination would not result in a compensable rating.  

The veteran expressed subjective complaints of lateral 
instability.  In addition, he was observed to wear a knee 
brace on medical examination.  No objective evidence of 
instability in the left knee, however, was recorded until the 
April 2004 VA examination.  Previous examinations, in 
September 1998 and June 2002 did not identify instability in 
the left knee.  Consequently, the clinical record does not 
support a compensable evaluation under the provision of 
38 C.F.R. § 4.71a, Code 5257.   

The Board has considered other related diagnostic codes, but 
finds that the veteran did not meet the criteria for higher 
evaluation under other related diagnostic codes.  For 
instance, the veteran has not demonstrated ankylosis of the 
left knee.  See 38 C.F.R. § 4.71a, Code 5256.  There is no 
semilunar cartilage dislocation, as well.  See 38 C.F.R. 
§ 4.71a, Code 5258.  Finally, the record has indicated no 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
Code 5262.  

The Board has considered the veteran's entitlement to a 
higher rating due to functional loss but finds that the 
veteran has not exhibited functional loss due to pain, 
weakness, swelling or other factors that is equivalent to a 
compensable evaluation prior to April 13, 2004.  Reports of 
VA outpatient treatment in September 1998 the veteran 
exhibited only minimal crepitation.  Otherwise, the left knee 
was unremarkable.  There was no pain, swelling, or increased 
temperature.  When examined in June 2002, the veteran did not 
show swelling, effusion, abnormal movement.  Consequently, 
the veteran did not demonstrate functional loss due to pain, 
weakness or other factors that would warrant a higher rating 
for his left knee disability prior to April 13, 2004.  Thus, 
the preponderance of the evidence is against a compensable 
rating prior to April 13, 2004.  

d.  Current rating

The veteran continues to demonstrate a range of motion 
characterized by 0 degrees of extension and 140 degrees of 
flexion.  The report of the most recent VA examination, 
conducted in April 2004, shows these values and notes them to 
be within normal limits.  Thus, the veteran is not entitled 
to a rating higher than 10 percent for left patellofemoral 
syndrome due to limitation of motion.  

As noted above, lateral instability was first observed in the 
left knee on official examination in April 2004; this, the 
examiner noted to be slight in degree.  This finding is 
equivalent to a disability rating of no higher than 10 
percent.  38 C.F.R. § 4.71a, Code 5257.  

Once again, the Board has considered other related diagnostic 
codes, but finds that the veteran did not meet the criteria 
for higher evaluation under other related diagnostic codes.  
For instance, the veteran has not demonstrated ankylosis of 
the left knee.  See 38 C.F.R. § 4.71a, Code 5256.  There is 
no semilunar cartilage dislocation, as well.  See 38 C.F.R. 
§ 4.71a, Code 5258.  Finally, the record has indicated no 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
Code 5262.  

Also, in connection with functional loss, the Board observes 
that the veteran left knee is productive of pain on motion 
without evidence of fatigability, weakness, lack of endurance 
or incoordingation.  As a consequence, the Board finds that 
the veteran's left knee disability has not shown the 
functional loss due to pain, weakness or other factors that 
would be equivalent to a higher schedular rating.  Pain and 
instability are not shown to be of sufficient severity to 
limit the veteran's flexion to 30 degrees and extension to 15 
degrees; or to be equivalent to moderate recurrent 
subluxation or lateral instability.  In view of the 
foregoing, the preponderance of the evidence is against a 
current schedular rating in excess of 10 percent for left 
patellofemoral syndrome.  

e.  Extraschedular rating

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his service- connected 
disabilities.  At the June 2002 VA examination, the veteran 
reported that he continued to work as a mechanic and that he 
was able to perform activities of daily living including 
vacuuming, walking, driving a car, shopping, taking out the 
trash, pushing a lawn mower and climbing.  The Board 
acknowledges the veteran's statements that he often takes 
time off from work because of his service-connected 
disabilities.  The clinical record, however, does not reflect 
a therapeutic regime that would interrupt the veteran's 
employment to an inordinate degree.  

It is clear that to some degree, the veteran's service-
connected disabilities have an adverse impact on his 
employment.  The veteran testified at the September 1999 
Travel Board hearing that on the average, he missed work 2 to 
8 times a month for one or more of his service-connected 
disabilities.  He also indicated that 2 or 3 times a week his 
takes 1 to 2 hours off from work.  He is permitted to make up 
this time by working on the weekends.  Also, at the most 
recent VA examination, the veteran reported that he lost time 
from work on 4 occasions over the previous year due to his 
service-connected knee disabilities.  

The Board finds that the veteran has not shown that his 
service-connected knee disabilities are productive of marked 
impairment of his employment.  The veteran is advised that 
schedular evaluations reflect the degree of disability 
demonstrated by the service-connected disorders.  Thus, the 
consideration of an extraschedular rating is not appropriate 
at this time.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA on the cover sheet of the 
statement of the case issued on April 2003.  By a subsequent 
letter, dated in January 2004, the RO informed the veteran of 
its duty to notify and to assist him in the development of 
his case.  The RO informed the veteran of its duty to explain 
to him the information or evidence needed to grant the claims 
for service connection.  The letters discussed VA's duty to 
assist the veteran to obtain evidence for the claim and what 
was required of him with regard to the claim of higher 
ratings.  He was informed that to establish the benefit, the 
record must contain objective medical evidence demonstrating 
a greater level of disability than previously assessed in 
accordance with specific VA criteria for the particular 
disability.  

The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, The 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to its duty to assist, the Board observes that 
the RO attempted to obtain the veteran's VA outpatient 
treatment reports and offered to obtain reports of private 
treatment.  In addition, VA solicited information regarding 
where the veteran had obtained additional treatment.  The 
veteran did not identify an additional treatment records that 
have not been associated with the claims folder.  

Also, the veteran was afforded VA examinations to evaluate 
the nature and severity of his service-connected 
disabilities.  Furthermore, the veteran had the opportunity 
to provide testimony at a Travel Board hearing.  

In a February 2000 statement, the veteran reported that he 
had no additional evidence to submit because VA had provided 
him all his treatment.  The Board also observes that in the 
same statement, the veteran expressed dissatisfaction with 
the then current VA examination, because the claims folder 
and service medical records were not available for the 
examiner's review.  The veteran is advised that the April 
2004 VA examination report shows that the examiner in that 
instance have the opportunity to review the claims folder 
prior to that examination.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to June 11, 2002, and in excess of 20 percent after 
June 11, 2002, for patellofemoral syndrome of the right knee 
is denied.  

Entitlement to an initial rating in excess of zero percent 
prior to April 13, 2004, and 10 percent after April 13, 2004, 
for patellofemoral syndrome of the left knee is denied.  


REMAND

Service connection was established for lumbosacral strain in 
a March 1997 rating decision.  Originally, the RO assigned a 
noncompensable rating for the disorder.  By virtue of the 
June 2004 rating decision, the veteran was assigned a 10 
percent rating effective April 13, 2004, the date of the most 
recent VA examination.  

At the April 2004 VA examination, the veteran indicated the 
date of the onset of his illness was 1995.  Since that time, 
he has experienced intermittent back pain that occurs about 
10 times a week.  On each occasion, the pain lasts 6 hours or 
more.  The veteran reported that the pain travels down into 
both feet.  It is usually sharp and burning, but occasionally 
it is dull and cramping.  The pain is worsened by activity.  
He experiences relief from muscle relaxants, pain medication 
and nonsteroidal anti-inflammatory drugs.  The veteran also 
stated that his back is very stiff.  He reported that 
occasionally, he had to leave work early, for about 4 to 6 
times in the previous year as a result of his back condition.  

On physical examination, the veteran showed normal lumbar 
lordosis.  The veteran had tenderness in the lumbar region, 
and straight leg raising tests were to 60 degrees on the 
right and 70 degrees on the left.  The veteran demonstrated a 
range of motion, characterized by flexion to 85 degrees, 
extension to 25 degrees, and right and left flexion and right 
and left rotation limited to 30 degrees.  

The examiner stated that normal ranges of motion were as 
follows:  flexion to 90 degrees and extension, right and left 
lateral flexion and right and left rotation to 30 degrees.  
The veteran did not have muscle spasm on extreme forward 
bending and did not show unilateral loss of lateral motion in 
a standing position.  Neurological examination was remarkable 
for knee and ankle jerks at 1+.  X-ray examination was 
unremarkable.  There was no evidence of degenerative 
arthritis.  Also, there was no evidence of ankylosis of the 
lumbar spine, of intervertebral disc syndrome or of bowel or 
bladder dysfunction.  

With respect to functional loss, the examiner noted that the 
veteran had a slight limitation of extension and flexion in 
the lumbar spine due to pain and lack of endurance.  The 
range of motion was not limited by fatigue, weakness or 
incoordination.  The examiner also noted that other lumbar 
movements were normal, but associated with pain.  
Specifically, the examiner noted that the veteran had pain 
throughout lateral flexion and rotation.  However, the 
examiner did not comment on the degree of functional loss 
caused by pain with lateral flexion or rotation.   

The Board observes that additional clarification is necessary 
to determine the degree of functional loss due to pain and 
lack of endurance exhibited by the veteran's service-
connected back disability.  For example, an expression of 
active and passive ranges of motion, as well a medical 
opinion regarding the impact of functional loss on the 
veteran's service-connected back condition would be helpful 
in order to rate the veteran appropriately.   

Entitlement to service connection was established for 
varicose veins in a March 1997 rating decision.  Originally, 
the RO afforded the veteran a noncompensable rating from 
October 16, 1996.  Later, in a March 1999 rating decision, 
the veteran was afforded a 10 percent rating from the same 
effective date.  This is the veteran's current rating.  

The Board observes that effective January 12, 1998, the 
schedule for rating conditions of the cardiovascular system 
were revised.  See 62 Fed. Reg 65219, December 11, 1997 as 
amended by 63 Fed. Reg. 37779, July 14, 1998.  The Board 
observes that the recent VA examinations have not provided 
sufficient evidence to evaluate the veteran under either the 
old or amended criteria.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:


1.  The RO should afford the veteran 
another VA spine examination in order to 
determine the current nature and extent 
of service-connected disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.   

The examiner is requested to record 
active and passive ranges of motion in 
lumbar spine, as well as normal values.  
In particular, the examiner's attention 
is directed to (but not limited to) 
references to functional loss 
characterized by pain and lack of 
endurance noted on the April 2004 VA 
examination report.  The examiner is 
asked to comment on the degree of 
functional loss produced by pain and lack 
of endurance or other pertinent factors.  
To the extent possible, the examiner 
should state functional loss in terms of 
limitation of motion; otherwise, the 
examiner is requested to state the point 
at which pain is first demonstrated 
objectively in extension, flexion, 
lateral bending and rotation.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

2.  The RO should afford the veteran a 
complete vascular examination in order to 
determine the current nature and severity 
of the veteran's varicose veins.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

The examiner is asked to comment on 
whether the veteran's service-connected 
varicose veins of the right lower 
extremity are productive of moderately 
severe unilateral disability, involvement 
of the superficial veins above and below 
the knee, varicosities of the long 
saphenous, varicosities ranging in size 
from 1 to 2 cm's in diameter, symptoms of 
pain or cramping on exertion, involvement 
of the deep circulation, persistent 
edema, symptoms relieved by elevation of 
extremity, or stasis pigmentation or 
eczema.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


